PER CURIAM:
Emmett Johnson Jafari appeals the district court’s order granting GRTC’s motion for summary judgment in Jafari’s action alleging common law defamation and retaliation in violation of the Fair Labor Standards Act, and a subsequent order denying Jafari’s Fed.R.Civ.P. 59(e) motion to alter or amend judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jafari v. The Old Dominion Transit Mgmt. Co., No. 3:08-cv-00629-JRS-DJN (E.D.Va. Dec. 20, 2012 & Jan. 7, 2013). We further deny Jafari’s motion to strike GRTC’s informal response brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.